 1

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT
 7                                       DISTRICT OF NEVADA
 8                                                  ***
 9   DAVID GALINDO-CLOUD,                               Case No. 3:18-cv-00587-HDM-CBC
10                     Petitioner,                                         ORDER
            v.
11

12   ISIDRO BACA, et al.,
13                    Respondents.
14

15          This is a habeas corpus case proceeding under 28 U.S.C. § 2254. On June 3, 2019, this
16   court entered an order directing petitioner to show cause why this action should not be dismissed
17   with prejudice as time-barred under 28 U.S.C. § 2244(d). ECF No. 11. On July 16, 2019,
18   petitioner filed his response to that order. ECF No. 16.
19          In his response, petitioner claims that he is entitled to equitable tolling because his
20   “competency has been in question throughout the proceedings, before and after the judgment of
21   conviction.” Id, p. 3. He also claims he lacked access to legal materials while detained at a
22   mental health facility, that he was heavily medicated while incarcerated in a county jail, and that,
23   while on probation, his use of methamphetamine induced psychosis. In addition, petitioner
24   alleges he can demonstrate his actual innocence.
25          Equitable tolling is appropriate only if the petitioner can show: (1) that he has been
26   pursuing his rights diligently, and (2) that some extraordinary circumstance stood in his way and
27   prevented timely filing. Holland v. Florida, 560 U.S. 631, 649 (2010). Equitable tolling is
28   "unavailable in most cases," Miles v. Prunty, 187 F.3d 1104, 1107 (9th Cir. 1999), and "the

     threshold necessary to trigger equitable tolling is very high, lest the exceptions swallow the
 1   rule," Miranda v. Castro, 292 F.3d 1063, 1066 (9th Cir. 2002) (quoting United States v. Marcello,

 2   212 F.3d 1005, 1010 (7th Cir. 2000)). The petitioner ultimately has the burden of proof on this

 3   “extraordinary exclusion.” Miranda, 292 F.3d at 1065. He must demonstrate a causal

 4   relationship between the extraordinary circumstance and the lateness of his filing. E.g., Spitsyn v.

 5   Moore, 345 F.3d 796, 799 (9th Cir. 2003). Accord Bryant v. Arizona Attorney General, 499 F.3d

 6   1056, 1061 (9th Cir. 2007).

 7           Even accepting his allegations as true, petitioner fails to demonstrate that he is entitled to

 8   equitable tolling that would render his petition timely. Petitioner=s judgment of conviction was

 9   entered on September 8, 2011, and imposed a suspended sentence of 10 to 25 years. Petitioner

10   did not file a direct appeal, so the limitation period began running when the time expired for

11   taking a direct appeal, i.e., Monday, October 10, 2011. See Nev. R. App. P. 4; 28 U.S.C. §

12   2244(d)(1)(A). Based on evaluations from court-appointed psychologists, the state district court

13   in a different case adjudicated petitioner incompetent in November 2011 and committed him to

14   Lake’s Crossing Center for treatment. ECF No. 12, p. 60-71. In March 2012, however, the same

15   court declared him competent to stand trial in that case.

16           According to petitioner, he was then confined in the Washoe County jail until March 7,

17   2013, when he was released on probation. Based on his allegations, this is when petitioner began

18   abusing methamphetamine, which induced psychosis. After numerous probation violations in the

19   following 20 months, the state district court revoked petitioner’s probation on December 1,

20   2014, and ordered that he serve the original sentence that had been suspended.

21           Although petitioner timely appealed the probation revocation, he waited until November

22   12, 2015, to initiate state post-conviction proceedings challenging his underlying 2011

23   conviction. Because the post-conviction petition was filed more than four years after entry of the

24   judgment of conviction, the Nevada Court of Appeals concluded, in an order entered on June 28,

25   2018, that the petition was procedurally barred as untimely.1 Petitioner constructively filed his

26
     1
27   The order can be found by entering case number 73727 in the Appellate Case Management System for the Nevada
     appellate courts. https://nvcourts.gov/Supreme/How_Do_I/Find_a_Case/
28
                                                         2
 1   petition in this case on December 4, 2018. ECF No. 12, p. 1.

 2            Giving petitioner the benefit of the doubt with respect to his time spent at Lake’s

 3   Crossing and in the Washoe County jail, he still fails to show that he is entitled to equitable

 4   tolling beyond March 7, 2013, the date his probation was reinstated. The only impediment

 5   identified by petitioner after that date is his use of methamphetamines that, according to him,

 6   induced psychosis. In this court’s view, this was not an extraordinary circumstance beyond

 7   petitioner’s control. See Bills v. Clark, 628 F.3d 1092, 1099-1100 (9th Cir. 2010) (formulating a

 8   two part test for eligibility for equitable tolling due to mental impairment). In addition, petitioner

 9   has not proffered evidence that his methamphetamine use was “so severe” that it rendered him

10   unable to understand the need to timely file or unable to prepare a habeas petition and effectuate

11   its filing. Id.

12            Also, petitioner’s use of methamphetamine presumably stopped when his sentence was

13   imposed on December 1, 2014, yet he waited until November 12, 2015, to initiate state post-

14   conviction relief proceedings. Then, he delayed another four months after his state petition was

15   ultimately rejected by the Nevada appellate courts before he initiated this proceeding.2

16            As an additional or alternative ground for equitable tolling, petitioner contends that he is

17   actually innocent of the crime for which he stands convicted. A federal court may entertain an

18   untimely claim if a petitioner makes a showing of actual innocence. McQuiggin v. Perkins, 569

19   U.S. 383, 386 (2013). To qualify for the equitable exception to the timeliness bar based on actual

20   innocence, a petitioner “must show that it is more likely than not that no reasonable juror would

21   have convicted him in the light of the new evidence.” McQuiggin, 569 U.S. at 399 (quoting

22   Schlup v. Delo, 513 U.S. 298, 327 (1995)).

23            Here, petitioner contends that the Nevada State Board of Pharmacy did not follow

24   Nevada law in classifying methamphetamine as a Schedule I, instead of a Schedule II, controlled

25   substance. Accordingly, he argues that, despite his guilty plea, he did not commit the crime of

26   trafficking in a Schedule I controlled substance. Be that as it may, this court is not permitted to

27   2
      In any case, petitioner is not entitled to statutory tolling for the period the state proceedings were pending because
     the state petition was dismissed as untimely. See Pace v. DiGuglielmo, 544 U.S. 408, 417 (2005).
28
                                                               3
 1   instruct the State of Nevada how to administer its criminal laws. See Swarthout v. Cooke, 562

 2   U.S. 216, 222 (2011) (“[T]he responsibility for ensuring that the constitutionally adequate

 3   procedures governing California's parole system are properly applied rests with California

 4   courts, and is no part of the Ninth Circuit's business.”). Petitioner has not established that “a

 5   constitutional error in his plea colloquy ‘has probably resulted in the conviction of one who is

 6   actually innocent.’” Bousley v. United States, 523 U.S. 614, 623 (1998) (citation omitted).

 7          Because petitioner has failed to establish that he may be entitled to equitable tolling and

 8   has not disputed the time calculations set forth in the court’s order to show cause (ECF No. 11),

 9   his petition shall be dismissed as untimely under 28 U.S.C. § 2244(d).

10          IT IS THEREFORE ORDERED that this action is DISMISSED with prejudice as

11   untimely. The Clerk of Court shall enter judgment accordingly.

12          IT IS FURTHER ORDERED that petitioner is denied a certificate of appealability.

13          IT IS FURTHER ORDERED that petitioner’s motion for extension of time (ECF No. 15)

14   is GRANTED nunc pro tunc as of June 27, 2019.

15          DATED: October 16, 2019.
16
                                                     _________________________________________
17
                                                     UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28
                                                       4
